DETAILED ACTION
Status of the Application
	Claims 18-35 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	Applicant’s election with traverse of Group I, claims 18-23, 27, drawn in part to a protease that is a variant of the polypeptide of SEQ ID NO: 1, as submitted in a communication filed on 10/12/2021 is acknowledged. 
Applicant’s traverse is on the grounds that Alvarez et al. disclose the polypeptide of SEQ ID NO: 1 and identifies amino acid substitutions for improving thermostability compared to the polypeptide of SEQ ID NO: 1 which are not the amino acid substitutions listed in the claims or disclosed in the specification of the instant application.  Applicant states that the amino acid substitutions of the specification lead to variants with increased degrading activity. Applicant’s arguments have been fully considered but not deemed persuasive to withdraw the restriction requirement.  Even if the argument is made that Alvarez et al. do not teach the specific substitutions at positions corresponding to positions 101, 103, 106, 131, and 133 of the polypeptide of SEQ ID NO: 1, the special technical feature asserted, i.e., increased degrading activity, is not shared by some of the variants recited.  See, for example, Table 3, substitutions G133I and G133K which show an improvement factor in degrading activity that is essentially the same as that of the wild-type protease of SEQ ID NO: 1 (control, improvement factor equal to 1).  Please note that the average specific degrading activity of substitutions G133I and G133K (567+/-13 and 543+/-60; respectively) is within the range of the degrading activity of the polypeptide of SEQ ID NO: 1, 520+/-73, which is the control.  Therefore, not all the variants recited in claim 18 and dependent claims 19-23, 27, share the asserted special technical feature of increased degrading activity compared to the polypeptide of SEQ ID NO: 1.  As such, the inventions as set forth in the restriction requirement still lack unity of invention. Upon further consideration, the species election among positions corresponding to positions 101, 103, 106, 131 and 133 of the polypeptide of SEQ ID NO: 1 is hereby withdrawn.  The 
Claims 24-26, 28-35 are withdrawn from further consideration by the Examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.  Claims 18-23, 27 are at issue and are being examined herein.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. See page 7, lines 5-6. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP §  608.01.

Priority
Acknowledgment is made of a claim for foreign priority under 35 U.S.C. 119(a)-(d) to EUROPEAN PATENT OFFICE (EPO) 17306878.4 filed on 12/21/2017. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
This is the US national application which entered the national stage from PCT/EP2018/086526 filed on 12/21/2018.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/18/2020 and 10/12/2021 are acknowledged.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Drawings
The drawings submitted on 6/18/2020 have been reviewed and are accepted by the Examiner for examination purposes.

Claim Objections
Claim 18 is objected to due to the recitation of “…protease which (i) has at least 75% identity to the full length amino acid sequence set forth in SEQ ID NO: 1, and (ii) has at least one amino acid substitution selected from S101F/L/M/W/Y, S103K, ….or G133K, wherein the positions are numbered by reference to the amino acid sequence set forth in SEQ ID NO: 1, and (iii) exhibits increased polyester….”.  To enhance clarity and to be consistent with commonly used claim language, the term should be amended to recite  “…protease which (i) has at least 75% sequence identity to the polypeptide of SEQ ID NO: 1, (ii) has at least one amino acid substitution that correspond to an amino acid substitution in the polypeptide of SEQ ID NO: 1 selected from S101F/L/M/W/Y, S103K, ….and G133K, and (iii) exhibits increased polyester….”.  Appropriate correction is required.
Claim 19 is objected to due to the recitation of “selected from S101…..or S101F + S103L + T106I + G131I”.   To be consistent with commonly used claim language, the term should be amended to recite selected from S101…..and S101F + S103L + T106I + G131I”.  Appropriate correction is required.
Claim 20 is objected to due to the recitation of “one amino acid substitution at a position selected from D12, L21….or R247 wherein the positions are numbered by reference to the amino acid sequence set forth in SEQ ID NO: 1”.  To enhance clarity and to be consistent with commonly used claim language, the term should be amended to recite  “one amino acid substitution at a position corresponding to a position in the polypeptide of SEQ ID NO: 1 selected from position 12, 21, 175…and 247”.  Appropriate correction is required.
Claim 21 is objected to due to the recitation of “at least one amino acid substitution or combination of substitutions selected from D12C + L21C, T175C + R247C, S194P….or I217K”.  To enhance clarity and to be consistent with commonly used claim language, the term should be amended to recite “at least one amino acid substitution or combination of substitutions…. selected from D12C + L21C, T175C + R247C, S194P….and I217K”.  Appropriate correction is required.
Claim 27 is objected to due to the recitation of “…composition comprising the protease as defined in claim 18”.  To enhance clarity and to be consistent with commonly used claim language, the of claim 18”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA )
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 21 is indefinite in the recitation of “D12C + L21C, T175C + R247C, S194P, H197D, G212N or I217K” for the following reasons.  The recitation of numerical positions in these substitutions is meaningless in the absence of a statement indicating the sequence identifier associated with these positions.  If the intended limitation is “comprises at least one amino acid substitution or combination of substitutions that correspond to substitutions in the polypeptide of SEQ ID NO: 1 selected from D12C + L21C, T175C + R247C, S194P, H197D, G212N and I217K”, the claim should be amended accordingly. Correction is required. 
When amending the claims, applicant is advised to carefully review all examined claims and make the necessary changes to ensure proper antecedent basis and dependency.


Claim Rejections - 35 USC § 112(a) or First Paragraph (pre-AIA )
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-23, 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As stated in MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow.  Claims 18-23 and 27 require a genus of proteases that have at least 75% sequence identity to the polypeptide of SEQ ID NO: 1, wherein said proteases comprise one or more substitutions at positions corresponding to positions of the polypeptide of SEQ ID NO: 1 selected from positions 101, 103, 106, 131 and 133, and wherein said proteases have enhanced polyester degrading activity compared to that of the polypeptide of SEQ ID NO: 1. 
In University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that “A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical  name,’ of the claimed subject matter sufficient to distinguish it from other  materials”.   As indicated in MPEP § 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other 
There is a significant amount of structural variability with respect to the members of the genus of proteins required by the claims. While the specification in the instant application discloses the structure of a limited number of species of the genus of proteases recited, it provides no clue as to the structural elements required in any protease, nor does it teach which structural elements of the protein of SEQ ID NO: 1 disclosed, are required in any protease having enhanced polyester degrading activity as recited in the claims.   No disclosure of a structure/function correlation has been provided which would allow one of skill in the art to recognize which variants of the polypeptide of SEQ ID NO:  1 have protease activity and enhanced polyester degrading activity.
The claims encompass a large genus of proteins which are substantially unrelated in structure.  A polypeptide having 75% sequence identity with the polypeptide of SEQ ID NO: 1 allows for any combination of 69 amino acid modifications within  SEQ ID NO: 1 (69 = 0.25x276; SEQ ID NO: 1 has 276 amino acids).  The total number of variants of a polypeptide having a specific number of amino acid substitutions can be calculated from the formula N!x19A/(N-A)!/A!, where N is the length in amino acids of the reference polypeptide and A is the number of allowed substitutions.  Thus, the total number of variants having 75% sequence identity to the polypeptide of SEQ ID NO: 1 that result from amino acid substitutions is 276!x1969/(276-69)!/69!  or 2.4x10154 variants. A sufficient written description of a genus of polypeptides may be achieved by a recitation of a representative number of polypeptides defined by their amino acid sequence or a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.  However, in the instant case, the recited structural feature, i.e., 75% sequence identity to the polypeptide of SEQ ID NO: 1, is not representative of all the one conservative amino acid substitution transforms a  β-ketoacyl synthase into a malonyl decarboxylase and completely eliminates  β-ketoacyl synthase activity.  Tang et al. (Phil Trans R Soc B 368:20120318, 1-10, 2013) teach that two Dehalobacter reductive dehalogenases, CfrA and DcrA, having 95.2% sequence identity to teach other have exclusively different substrate (Abstract; page 7, left column, Discussion, CfrA and DcrA).  Seffernick et al. (J. Bacteriol. 183(8):2405-2410, 2001) teach that two naturally occurring Pseudomonas enzymes having 98% amino acid sequence identity catalyze two different reactions: deamination and dehalogenation, therefore having different function.  Therefore, since minor structural differences may result in changes affecting function, and no additional information correlating structure with the desired functional characteristics has been provided, one cannot reasonably conclude that the few species disclosed are representative of the structure of all the proteases with enhanced polyester degrading activity required by the claims.
Due to the fact that the specification only discloses a limited number of species of the genus of proteases with enhanced polyester degrading activity required by the claims, and the lack of description of any additional species by any relevant, identifying characteristics or properties, one of skill in the art would not recognize from the disclosure that Applicant was in possession of the claimed invention.   

Claims 18-23, 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a protease that comprises all of SEQ ID , does not reasonably provide enablement for a protease that is a variant of the polypeptide of SEQ ID NO: 1 having at least 75% sequence identity to the polypeptide of SEQ ID NO: 1, wherein said variant further comprises one or more substitutions at positions corresponding to positions of the polypeptide of SEQ ID NO: 1 selected from positions 101, 103, 106, 131 and 133, and wherein said protease has increased polyester degrading activity compared to that of the polypeptide of SEQ ID NO: 1.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands  (858 F.2d 731, 737, 8 USPQ2nd 1400 (Fed. Cir. 1988)) as follows: 1) quantity of experimentation necessary, 2) the amount of direction or guidance presented, 3) the presence and absence of working examples, 4) the nature of the invention, 5) the state of prior art, 6) the relative skill of those in the art, 7) the predictability or unpredictability of the art, and 8) the breadth of the claims.  The factors which have lead the Examiner to conclude that the specification fails to teach how to make and/or use the claimed invention without undue experimentation, are addressed in detail below.
The breadth of the claims.  Claims 18-23, 27 broadly encompass proteases that are variants of the polypeptide of SEQ ID NO: 1 having at least 75% sequence identity to the polypeptide of SEQ ID NO: 1, wherein said proteases have enhanced polyester degrading activity compared to that of the polypeptide of SEQ ID NO: 1.  The enablement provided is not commensurate in scope with the claims due to the lack of information regarding the structural elements within the polypeptide of  SEQ ID NO: 1 that are required and those that can be modified to obtain variants  having the desired protease activity required by the claims.   In the instant case, the specification enables a protease that comprises all of SEQ ID NO: 1 except for one or more substitutions at positions corresponding to positions of the polypeptide 
The amount of direction or guidance presented and the existence of working examples.  The specification discloses the amino acid sequence of the protein of SEQ ID NO: 1 and specific substitutions at positions corresponding to positions in the polypeptide of SEQ ID NO: 1 selected from positions 101, 103, 106, 131 and 133, as working examples.  However, the specification fails to provide any clue as to the structural elements required in any protease that has enhanced polyester activity compared to that of the polypeptide of SEQ ID NO: 1,  including those structural features within SEQ ID NO: 1 can be modified and those that should be present for a variant having the recited % sequence identity to display the desired protease and polyester degrading activity recited in the claims. No correlation between structure and function has been presented.  	
The state of prior art, the relative skill of those in the art, and the predictability or unpredictability of the art.   The amino acid sequence of a polypeptide determines its structural and functional properties.  While the art discloses a limited number of proteins with polyester degrading activity, neither the specification nor the art provide  a correlation between structure and function such that one of skill in the art can envision the structure of any protease that has enhanced polyester degrading activity.  In addition, the art does not provide any teaching or guidance as to which changes, in addition to the specific substitutions described, can be made to the protein of  SEQ ID NO: 1 such that the resulting variant would display the desired functional characteristics, or  the general tolerance of proteases to structural modifications and the extent of such tolerance.   The art clearly teaches that (a) determining function based solely on structural homology, and (b) modification of a protein’s amino acid sequence to obtain the desired activity without any guidance/knowledge as to which amino acids in a protein are tolerant of modification and which ones are conserved are highly unpredictable.  For example, Branden et al. (Introduction to Protein Structure, Garland Publishing Inc., New York, page 247, 1991) teach  that (a) protein engineers are frequently surprised by the range of effects caused by single mutations that they hoped would change only one specific and simple property in enzymes, (b) the often surprising results de novo stable proteins with specific functions.   Sadowski et al. (Current Opinion in Structural Biology 19:357-362, 2009) teach that much of the problem in assigning function from structure comes from functional convergence, where although a stable structure is required to perform many functions it is not always necessary to adopt a particular structure to carry out a particular function (page 357, right column, first full paragraph).  Sadowski et al. further explain that the unexpected and significant difficulties of predicting function from structure show that the potential of structural models for providing novel functional annotations has not yet fully realized.  Sadowski et al. also states that while a few successes have been achieved which required manual intervention, the ability to vary the requirements for specificity in prediction means that it is difficult to determine how useful the end result may be for the user (page 361, left column, first full paragraph).  The teachings of Branden et al. and Sadowski et al. are further supported by the teachings of Witkowski et al., Tang et al. and Seffernick et al. already discussed above, where it is shown that even small amino acid changes result in enzymatic activity changes.
The quantity of experimentation required to practice the claimed invention based on the teachings of the specification.   While methods of generating or isolating variants of a polypeptide and enzymatic assays were known in the art at the time of the invention, it was not routine in the art to screen by a trial and error process for an essentially infinite number of proteins to find a protein with protease and polyester degrading activity.   In the absence of (i) a rational and predictable scheme for selecting those proteins most likely to have the desired functional features, and/or (ii) a correlation between structure and the recited activity, one of skill in the art would have to test an essentially infinite number of proteins to determine which ones have the desired functional characteristics.
Therefore, taking into consideration the extremely broad scope of the claim, the lack of guidance, the amount of information provided, the lack of knowledge about a correlation between structure and the desired function, and the high degree of unpredictability of the prior art in regard to structural changes and their effect on function, one of ordinary skill in the art would have to go through the burden of undue 

Allowable Subject Matter
A protease that comprises all of SEQ ID NO: 1 except for at least one substitution that corresponds to a substitution in the polypeptide of SEQ ID NO: 1 selected from the group consisting of S101F, S101L, S101M, S101W, S101Y, S103L, T106I, T106L, G131I, and G133K, wherein said protease has increased polyester degrading activity compared to the polyester degrading activity of the polypeptide of SEQ ID NO: 1, and a composition comprising said protease, appears to be allowable over the prior art of record. 

Conclusion
No claim is in condition for allowance.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by Applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Sample written authorization language can be found in MPEP § 502.03 (II).   An Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.





/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
December 30, 2021